Appeal from a decision and award of the Workmen’s Compensation Board. The claim is for the death of an employee who died of a heart attack while engaged in his work as a painter’s helper. The decedent had had a prior heart attack in May, 1948. The employer knew of this and it was understood that the decedent was to take it easy and to do light work only. Nevertheless, on the day of decedent’s death, February 14, 1949, the employer had him help load a truck, in the course of which the decedent carried a stepladder weighing about ten pounds, four or five one or two-gallon cans of paint, and six dropcloths weighing five pounds each. This unusual exertion brought on *787an attack from which the decedent died within an hour. There was a conflict in the medical testimony but there was substantial evidence sustaining the board’s conclusion that the cause of death was a ventricular fibrillation caused by the unusual strain. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, p. 845.]